Citation Nr: 0739779	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-06 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder.

2.  Entitlement to an effective date prior to August 30, 2004 
for a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from October 1966 
to August 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  PTSD is manifested by moderate social and occupational 
impairment due to symptoms such as intrusive and recurring 
thoughts upon triggers, detachment, sleep difficulty, 
concentration difficulty, avoidance, irritability, and memory 
impairment.  The evidence of record also demonstrated the 
veteran was alert and oriented with good grooming and 
hygiene, good insight and judgment, normal speech, and no 
suicidal and homicidal ideations, hallucinations, or 
delusions.  

2.  On February 28, 2005, a formal claim for entitlement to a 
total disability rating based on individual unemployability 
(TDIU) was filed.

3.  As of August 30, 2004, the veteran had 6 compensable 
service-connected disabilities:  PTSD at 30 percent, diabetes 
mellitus at 30 percent, and peripheral neuropathy of the 
right upper extremity, left upper extremity, right lower 
extremity, and left lower extremity, each at 10 percent.  The 
evidence of record does not demonstrate factually 
ascertainable entitlement to TDIU from February 28, 2004 to 
August 30, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).


2.  The criteria for an effective date prior to August 30, 
2004 for TDIU have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.400, 4.25, 4.26 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased initial evaluation for PTSD and an earlier 
effective date for TDIU, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claims, April 1999 and March 2005 letters satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letters did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
the Board finds that the veteran has not been prejudiced.  
"In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letters also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By an August 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
October 22, 1998.  In October 2004, the veteran filed a 
notice of disagreement regarding the evaluation.  The RO 
issued a statement of the case (SOC) in January 2005 and in 
February 2005, the veteran filed a substantive appeal 
regarding the disability evaluation.  The RO issued a June 
2005 supplemental SOC denying an initial evaluation in excess 
of 30 percent.

In a September 1998 Harvard PTSD study, the veteran reported 
intrusive recollections, psychological distress and 
physiological reactivity on exposure to cues, diminished 
interest or participation in activities, detachment, 
difficulty falling asleep, anger, difficulty concentrating, 
hypervigilance, and an exaggerated startle response.  There 
was a restricted range of affect and avoidance behavior.  The 
diagnosis was PTSD.

An April 1999 VA mental disorders examination was conducted.  
The veteran reported memory problems, concentration problems, 
impatience, irritability, variable sleep, moderate anxiety, 
and a lack of interest in being with others.  The veteran 
denied a depressed mood, suicidal or homicidal ideations, and 
auditory and visual hallucinations.  He reported that he did 
some chores around the house, cooked, did woodworking, and 
enjoyed traveling by car with his wife.  The veteran reported 
he had been married for 28 years, and lived with his wife, 
daughter, and niece.  Being around Asian people or the smell 
of Chinese cooking triggered intrusive memories.  Upon 
examination, the veteran was alert and oriented to time, 
person, and place, cooperative, and was adequately groomed 
with an appropriate affect.  There was intact concentration, 
normal speech, normal perception, normal motor activity, and 
good insight and judgment.  There was poor recall, moderately 
impaired memory, especially recent memory, slightly anxious 
mood, and the veteran was tearful discussing Vietnam 
memories.  The veteran's general knowledge was consistent 
with his education.  The diagnosis was anxiety disorder.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 61, which reflects some mild symptoms, for example 
depressed mood and mild insomnia; or some difficulty in 
social, occupational, or school functioning, for example 
occasional truancy, or theft within the household; but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).

In a December 1999 private medical record, the veteran 
reported that he was withdrawn and suspicious of others.  The 
veteran reported recurrent and intrusive memories and 
thoughts, distressing dreams, triggers, avoidance of 
thoughts, feelings, and associations regarding the trauma, 
avoidance of people and places associated with the trauma, 
difficulty remembering aspects of the trauma, diminished 
interest and lack of participation in events, detachment from 
others, and difficulty with intimacy.  He reported sleep 
trouble, irritability, difficulty concentrating, 
hypervigilance, and a startle response.  The examiner found 
the veteran extremely anxious, hypervigilant, and depressed.  
The diagnosis was PTSD, major depression, and generalized 
anxiety disorder.  A GAF score of 35 was assigned, which 
signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, for example where a depressed man avoids friends, 
neglects family, and is not able to work.  See DSM-IV at 46-
47.

In a January 2000 statement, the veteran's wife stated that 
the veteran had bad dreams in which he would move his arms 
and legs and that he used Vietnamese words in his sleep.  She 
stated that he didn't like to see Asians and wouldn't go to 
Asian restaurants.  She also stated that the veteran had 
difficulty making friends and being close to his children.  
In an April 2000 statement, the veteran stated that recurring 
thoughts of Vietnam were triggered by hearing a chopper, 
seeing a short foreign male or female, smelling gun powder or 
foreign cooking, or damp and musty smells.  He also reported 
nightmares and dreams.  

A December 2001 VA PTSD examination was conducted.  The 
veteran reported his mood was 4 out of 10.  He reported 
difficulty sleeping on days when he encounters triggers such 
as the sound of helicopters and the smell of oriental 
cooking.  He reported recurring nightmares, about 3 times per 
month.  The veteran did not sleep in the same bed with his 
wife because of his thrashing around.  He reported that he 
was active around the house, worked with wood, worked on his 
property, and walked in the woods.  He watched TV, but 
avoided any combat related entertainment.  The veteran did 
not discuss combat history with anyone, tried to avoid all 
associations with his combat, did not go shopping, was 
asocial, and no longer hunted.  The veteran lived with his 
wife of 30 years and had 5 adult children.  The veteran 
denied hallucinations, delusions, suicidal ideations, 
homicidal ideations, and any history of suicidal attempts.  

Upon examination, the veteran was oriented to time, person, 
and place, open, cooperative, pleasant, and had a restricted 
but appropriate range of affect.  There was an appropriate 
mood and the veteran was dressed casually but appropriately, 
with fair hygiene and grooming.  Questions needed to be 
repeated because the veteran's response had longer than 
expected latency.  There was impaired recent and remote 
memory, impaired concentration, recurring intrusive thoughts, 
a sense of detachment and estrangement, irritability, an 
exaggerated startle reflex, and hypervigilance.  There was 
clinically significant distress and impairment in social 
functioning, but no evidence of gross psychosis or thought 
disorder.  There was a closed head injury in 1984 and the 
veteran had not worked since that time.  The diagnosis was 
PTSD and a GAF score of 55 was assigned, which reflects 
moderate symptoms, for example, a flat affect and 
circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends, and conflicts with 
peers or co-workers.  See DSM-IV at 46-47.  The examiner 
noted the GAF score was based primarily on PTSD symptoms.  
The examiner noted that although concentration and memory 
difficulties were associated with PTSD, the veteran's 
presentation of the symptoms appeared more congruent with a 
cognitive disorder associated with the closed head injury.  

A July 2004 VA PTSD examination was conducted.  The veteran 
reported an "OK" mood and denied panic attacks.  He became 
anxious when confronted with Vietnam reminders, such as 
helicopter noise, smelling Chinese food, or hearing 
fireworks.  He liked to do woodworking and work in the woods 
near his house.  He slept 9 hours per night and did not nap 
during the day.  He spent time with his family.  He reported 
recurring nightmares 6 times monthly.  Upon examination, the 
veteran was alert and fully oriented.  There was intact 
memory and coherent and logical speech.  The range of affect 
was blunted and the veteran became despondent and tearful 
when discussing military stressors.  There was no delusional 
thinking or auditory and visual hallucinations.  The 
diagnosis was PTSD and a GAF score of 57 was assigned, which 
reflects moderate symptoms, for example, a flat affect and 
circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends, and conflicts with 
peers or co-workers.  See DSM-IV at 46-47.

In a May 2005 letter, a private physician stated that PTSD 
and closed head injury syndrome shared symptoms such as 
difficulty concentrating, lack of energy, and depression, but 
that headaches were not common for PTSD sufferers.  In 
addition, those with PTSD usually had unwanted nightmares or 
daydreams, avoidance behavior, nervousness, insomnia, 
watchfulness, and an increased startle response.  

The veteran's current 30 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as:  
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, and mild memory 
loss, such as forgetting names, directions, recent events.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 30 percent.  
First, the veteran's GAF scores were 35, 55, 57, and 61.  The 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quotation omitted).  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The GAF 
score of 35 is not significantly probative because it was 
based on the diagnoses of PTSD, anxiety disorder, and 
depression.  The GAF score of 61 was based on an anxiety 
disorder and not PTSD.  But the GAF score of 55 is 
significantly probative as the examiner based the score on 
the PTSD symptoms as opposed to other psychiatric or 
cognitive disorders.  Likewise, the GAF score of 57 was based 
solely on a PTSD diagnosis.  These GAF scores reflect 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  On their own then, the 
GAF scores do not mandate an increased evaluation because 
moderate symptoms are adequately reflected in a 30 percent 
evaluation that indicates PTSD manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily.  A 50 
percent evaluation reflects reduced reliability and 
productivity due to PTSD symptoms which is not necessarily 
demonstrated by moderate symptoms.  

Second, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  The 
Board finds that the medical evidence of record does not 
support an increased initial evaluation.  The veteran 
consistently reported intrusive and recurring thoughts upon 
certain triggers, detachment from others, sleep difficulty, 
concentration difficulty.  The veteran also reported 
avoidance behaviors, dreams, hypervigilance, startle 
response, irritability, but denied suicidal and homicidal 
ideations, hallucinations, and delusions.  The objective 
medical evidence showed the veteran was alert and oriented 
with good grooming and hygiene but some memory impairment and 
concentration difficulty.  There was also good insight and 
judgment, normal speech.  The veteran remained married for 30 
years and although he no longer hunted, he was active around 
the house with chores and cooking, engaged in woodworking, 
walked in the woods around his house, and worked on his 
property.  

Accordingly, because the evidence of record shows moderate 
social and occupational impairment due to intrusive thoughts, 
some memory impairment, and concentration difficulty but also 
shows appropriate affect, normal speech, good judgment, no 
evidence of a thought disorder or panic attacks, and good 
hygiene and grooming, an increased evaluation is not 
warranted at any point in the applicable time period.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (noting that a 50 
percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).

TDIU effective date

The effective date of a claim for TDIU is the later of the 
date of receipt of the claim or the date entitlement arose.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1); Hurd v. West, 
13 Vet. App. 449, 451 (2000) (noting that the effective date 
rules for an increased compensation claim apply for a TDIU 
claim).  A claim is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2007).  An 
informal claim is "[a]ny communication or action indicating 
an intent to apply for one or more benefits."  38 C.F.R. § 
3.155(a) (2007).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims- 
formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits.  38 C.F.R. § 3.157(b) (2007).  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of a claim when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim for increased compensation.  
38 U.S.C.A. § 3.400(o)(2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  The question of when an increase 
in disability is factually ascertainable is answered by the 
Board based on the evidence in a veteran's VA claims folder.  
"Evidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

VA will grant TDIU when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  If there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2007).

The veteran has nine service-connected disabilities.  
Residuals of an injury to the little finger of the left hand 
and ureterolithiasis were granted service connection 
effective August 31, 1968 and assigned noncompensable 
evaluations.  PTSD was granted service connection effective 
October 22, 1998 and assigned a 30 percent evaluation.  
Diabetes mellitus was granted service connection effective 
January 29, 2001, and assigned a 30 percent evaluation.  
Peripheral neuropathy of the right upper extremity, left 
upper extremity, right lower extremity, and left lower 
extremity, were granted serve connection effective August 30, 
2004 and assigned 10 percent evaluations.  Erectile 
dysfunction was granted service connection and assigned a 
noncompensable evaluation, effective August 30, 2004.  
Accordingly, the veteran's combined evaluation was 
noncompensable as of August 31, 1968, 30 percent as of 
October 22, 1998, 50 percent as of January 29, 2001, and 70 
percent as of August 30, 2004, with one disability at 40 
percent pursuant to application of the bilateral factor.  See 
38 C.F.R. §§ 4.25, 4.26.  

The veteran filed a formal claim for TDIU on February 28, 
2005.  The date of entitlement is August 30, 2004, when 
service connection was granted for peripheral neuropathy of 
the bilateral upper and lower extremities, which, in 
combination with the 30 percent evaluation for PTSD and 30 
percent evaluation for diabetes mellitus, created schedular 
eligibility for TDIU.  Thus, under the general rule, the 
proper effective date is February 28, 2005, the date of 
claim.  Even if an earlier informal claim for TDIU had been 
filed, the proper effective date would still be August 30, 
2004, the date of entitlement.  

The Board must determine, however, whether unemployability 
due to service-connected disabilities was factually 
ascertainable within one year of February 28, 2005, the date 
of claim, to August 30, 2004, the currently assigned 
effective date.  38 C.F.R. § 3.400(o)(2).  The Board has 
completed a thorough review of all the evidence of record 
from this time period.  See Hazan v. Gober, 10 Vet. App. 511, 
518 (1997) (holding that VA must review all evidence of 
record one year prior to the claim for increase to ascertain 
the earliest possible effective date).  A review of the 
evidence of record does not support a finding that the 
veteran was unemployable due to his 9 service-connected 
disabilities in the year prior to February 28, 2005.  The 
only evidence of record for the time period of February 28, 
2004 to August 30, 2004 is a July 2004 VA examination which 
notes that the veteran had not worked since his 1984 
traumatic brain injury.  Social Security Administration (SSA) 
records show that the veteran has been disabled since 1984 
due to an organic brain disorder and closed head injury.  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (holding 
that SSA ruling that a veteran is disabled does not 
establish, in and of itself, that the veteran is permanently 
and totally disabled for VA purposes).  The evidence of 
record thus does not show factually ascertainable 
unemployability due only to service-connected disabilities 
from February 28, 2004 to August 30, 2004.  38 C.F.R. § 4.16.  
Accordingly, an effective date prior to August 30, 2004 is 
not warranted.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.

An effective date prior to August 30, 2004 for TDIU is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


